Citation Nr: 9923112	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-17 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to service connection for hearing loss.  




ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1987 to 
January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied a claim by the veteran 
seeking entitlement to service connection for hearing loss.

The Board notes that the veteran, subsequent to submitting 
his claim for service connection for hearing loss, alleged 
that he had an ear disorder involving earaches, headaches, 
dizziness, and loss of balance.  The Board finds that these 
statements are a claim for entitlement to service connection 
for the same.  This claim has not been developed by the RO.  
Accordingly, entitlement to service connection for an ear 
disorder, other than hearing loss, is referred to the RO for 
proper development.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran 
currently has hearing loss for VA compensation purposes.

2.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of entitlement to service connection for hearing loss 
is plausible.



CONCLUSION OF LAW

The veteran has not presented a well grounded claim of 
entitlement to service connection for hearing loss, and, 
therefore, there is no statutory duty to assist the veteran 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. §§ 1110, 1131  (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1998).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1998).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Organic diseases of the nervous system, including 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107  (West 1991); 38 C.F.R. 
§§ 3.307, 3.309  (1998); see Hensley v. Brown, 5 Vet. App. 
155  (1993).

The law provides that, for purposes of VA benefits, "hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the [above] frequencies ... 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  
38 C.F.R. § 3.385  (1998).
In determining whether the veteran is entitled to service 
connection, the Board must first determine whether his claim 
is well grounded.  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81  (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Mere allegation or speculation that the 
disability had its onset in service or is service connected 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93  (1993).

The three elements of a well-grounded claim are:  (1) 
competent evidence of a current disability as provided by a 
medical diagnosis; (2) competent evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 506  
(1995) (citations omitted), aff'd 78 F.3d 604  (Fed. Cir. 
1996); see also 38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. 
§ 3.303  (1998).  Generally, competent medical evidence is 
required to meet each of the above three elements.  The 
second element, however, may be shown by other evidence when 
the types of issues presented warrants it.  Grottveit, 5 Vet. 
App. at 92-93.  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required to satisfy the second 
element.  Id. at 93.

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show that the veteran entered active 
duty with hearing within normal limits.  Specifically, a June 
1987 induction medical examination report shows the following 
puretone thresholds:




HERTZ


DECIBELS
500
1000
2000
3000
4000
RIGHT
10
5
10
10
5
LEFT
10
5
10
5
0

A September 1988 reference audiogram report also indicates 
hearing within normal limits bilaterally.

Service outpatient records show no complaint of, treatment 
for, or diagnosis of hearing loss.  A March 1990 record 
indicates that the veteran's tympanic membranes were dull 
with redness; the diagnosis was an early sinus infection.  An 
April 1992 record indicates that his left tympanic membrane 
had erythema; the diagnosis was left otitis media.  A June 
1992 record reflects that the veteran had fluid behind his 
left tympanic membrane, diagnosed as allergic rhinitis.  A 
July 1995 clinical record shows that the veteran had 
complaints of a tender right ear.  Ear examination was well 
within normal limits.  Diagnosis was perennial allergic 
rhinitis and seasonal allergic rhinitis.  A September 1995 
outpatient record shows that the veteran complained of right 
ear pain of 1 1/2 months duration.  Assessment was seasonal 
allergic reaction with upper respiratory infection.

A September 1995 medical examination report indicates that 
the veteran had hyperemic tympanic membranes, bulging, with 
amber fluid.  Audiological examination revealed the following 
puretone thresholds:




HERTZ


DECIBELS
500
1000
2000
3000
4000
RIGHT
15
5
10
10
0
LEFT
10
10
20
15
5

In the associated report of medical history, the veteran 
denied having, or ever having had, hearing loss.

Subsequent to service, the veteran underwent VA audiological 
examination in August 1996.  The report of that examination 
reveals the following results of puretone threshold testing:




HERTZ


DECIBELS
500
1000
2000
3000
4000
RIGHT
15
20
20
20
15
LEFT
15
15
15
10
10

Puretone averages were 18 in the right ear and 12 in the left 
ear.  Speech recognition was 100 percent correct in the right 
ear and 100 percent correct in the left ear.  The report 
remarks that the veteran reported normal hearing and 8 years 
of noise exposure during service.  Assessment was that the 
veteran had hearing within normal limits for both the right 
and left ears.

III.  Analysis

As stated above, the veteran contends, in essence, that he is 
entitled to service connection for hearing loss.

The RO found his claim not well grounded.

In order to have a well-grounded claim, the claims file must 
contain some medical evidence of a current disability.  
Caluza, 7 Vet. App. at 506.  After review of the entire 
evidence of record, the Board finds no competent evidence 
that the veteran currently has hearing loss for VA 
compensation purposes.  Specifically, the Board finds most 
probative the August 1996 VA audiological evaluation report, 
which indicates that his hearing was normal in both ears.  In 
fact, the Board finds no competent evidence that the veteran 
has, or ever had, hearing loss.  Even he denied having, or 
ever having had, hearing loss in his September 1995 report of 
medical history.

As stated above, hearing loss is a disability for VA purposes 
"when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
[above] frequencies ... are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent."  38 C.F.R. § 3.385  (1998).  Here, 
the veteran meets neither the statutory auditory thresholds, 
nor the speech recognition requirement.

The Board notes that, even if the evidence did show current 
hearing loss, the record must also contain evidence showing 
that the problem was incurred in or is related to service 
before his claim becomes well grounded.  Caluza, 7 Vet. App. 
at 506; 38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. §§  3.303, 
3.307, 3.309  (1998).  To be competent, such evidence must be 
medical evidence because a determination that a current 
medical disorder was incurred in or is related to an 
inservice disease, injury, or event involves issues of 
medical fact, such as medical causation or medical diagnosis.  
Grottveit, 5 Vet. App. at 92-93.  The Board notes that the 
veteran claims that he was exposed to loud noises during 
service.  It has accepted these assertions as true for 
purposes of a well-grounded claim.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Grottveit v. Brown, 5 Vet. App. 91  
(1993).  However, as stated above, the Board finds no 
objective evidence of hearing loss at any time during or 
subsequent to service.

Overall, the Board is sympathetic to the veteran's assertion 
that he currently has hearing loss; however, the Board cannot 
well-ground his claim and decide it on the merits without the 
existence of competent evidence suggesting that he has a 
current disability and that it is related to service.  Under 
these circumstances, the Board concludes that the veteran has 
not met the initial burden of presenting evidence of a well-
grounded claim for service connection, as imposed by 
38 U.S.C.A. § 5107(a) (West 1991).  As a result, his claim 
must be denied.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).


ORDER

Entitlement to service connection for hearing loss is denied 
as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

